Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Supreme Court erred in denying, in toto, Celotex’s motion for a protective order. Plaintiff failed to establish that Celotex’s 2-ply or 4-ply specifications are sufficiently similar to the 730-c 3-ply specification which plaintiff alleges was defective (see, Wilcox v County of Onondaga, 132 AD2d 984, 985; Harmon v Ford Motor Co., 89 AD2d 800, 801; Johantgen v Hobart Mfg. Co., 64 AD2d 858, 859). Accordingly, discovery should be limited to documents concerning the nature and development of Celotex’s 3-ply specification from 1964 when it was first marketed until 1982 when plaintiff discovered the defects in the roof. Discovery of similar litigation claims may be extended to the present, but only about information regarding caption and index number (see, Valet v American Motors, 105 AD2d 645, 647; Mott v Chesebro-Whitman Co., 87 AD2d 573, 574). (Appeal from order of Supreme *966Court, Erie County, McGowan, J.—discovery.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.